DISMISS; and Opinion Filed April 8, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00120-CV

                 THE ESTATE OF CARMELINA “MILLIE” SMITH,
          BY AND THROUGH ITS REPRESENTATIVE, CHRISTINE FABER,
        INDIVIDUALLY AND ON BEHALF OF ALL KNOWN HEIRS, Appellant
                                   V.
                COLLIN CREEK ASSISTED LIVING CENTER, INC.
           D/B/A DAYSPRING ASSISTED LIVING COMMUNITY, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02547-2015

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Appellant appeals the trial court’s January 19, 2016 interlocutory order dismissing its

claims against appellee for failure to file an expert report. Appellant’s claims against a second

defendant remain pending in the trial court. In its brief on the merits, appellee asserts that this

Court lacks jurisdiction over this interlocutory appeal. We agree.

       A party may bring an interlocutory appeal of rulings in medical liability cases in two

circumstances. First, a party may appeal when the trial court denies a motion to dismiss under

section 74.351(b) for failure to file an expert report. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(a)(9) (West Supp. 2015). Second, a party may appeal when a trial court grants a motion

to dismiss pursuant to 75.351(l), based on a timely served, but inadequate, expert report. See
TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(10) (West Supp. 2015). The order appealed in

this case, however, grants dismissal based on failure to serve an expert report. The civil practice

and remedies code does not authorize appeal of such orders. See Fisher v. Medical Center of

Plano, No. 05-14-01441-CV, 2015 WL 73441, at *2 (Tex. App.—Dallas Jan. 6, 2015, no pet.)

(mem. op.); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(9), (10).

       Because the order is neither a final judgment nor an appealable interlocutory order, this

Court lacks jurisdiction. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE


160120F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

THE ESTATE OF CARMELINA                               On Appeal from the 219th Judicial District
“MILLIE” SMITH, BY AND THROUGH                        Court, Collin County, Texas.
ITS REPRESENTATIVE, CHRISTINE                         Trial Court Cause No. 219-02547-2015.
FABER, INDIVIDUALLY AND ON                            Opinion delivered by Chief Justice Wright.
BEHALF OF ALL KNOWN HEIRS,                            Justices Lang-Miers and Stoddart
Appellant                                             participating.

No. 05-16-00120-CV         V.

COLLIN CREEK ASSISTED LIVING
CENTER, INC. D/B/A DAYSPRING
ASSISTED LIVING COMMUNITY,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee COLLIN CREEK ASSISTED LIVING CENTER, INC.
D/B/A DAYSPRING ASSISTED LIVING COMMUNITY recover its costs of this appeal from
appellant THE ESTATE OF CARMELINA “MILLIE” SMITH, BY AND THROUGH ITS
REPRESENTATIVE, CHRISTINE FABER, INDIVIDUALLY AND ON BEHALF OF ALL
KNOWN HEIRS.


Judgment entered this 8th day of April, 2016.




                                                –3–